Order issued September 20, 2012




                                            In The
                                 illourt of Appeals
                       lf.ifth IDistrict of W.exns at IDallas
                              >



                                     No. 05-11-01311-CR
                                     No. 05-11-01335-CR


                          TIMOTHY LEE ROBINSON, Appellant

                                              v.
                             THE STATE OF TEXAS, Appellee


                                          ORDER

                         Before Justices Morris, Francis, and Murphy

       Based on the Court's opinion of this date, we GRANT the April20, 2012 motion of JeffP.

Buchwald for leave to withdraw as appointed counsel on appeal. We .DIRECT the Clerk of the

Court to remove Jeff P. Buchwald as counsel of record for appellant. We DIRECT the Clerk of the

Court to send a copy of this order and all future correspondence to Timothy Lee Robinson, No.

1716476, Eastham Unit, 2665 Prison Road #1, Lovelady, Texas, 75851.